Citation Nr: 0817769	
Decision Date: 05/30/08    Archive Date: 06/09/08

DOCKET NO.  05-32 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for hearing 
loss of the left ear.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
November 1990.

This matter comes before the Board of Veterans' Appeals (BVA) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in  
Montgomery, Alabama.


FINDING OF FACT

During the entire time on appeal, the veteran's hearing loss 
of the left ear has been manifested by no more than Level I.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
hearing loss of the left ear have not been met for any period 
of the claim.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates 
"staged" ratings where warranted.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by puretone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the puretone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2007).  

Additionally, the diagnostic provision for hearing loss also 
contains provisions applicable for exceptional patterns of 
hearing impairment.  Under 38 C.F.R. § 4.86(a), when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  

In the present case, the veteran underwent an initial VA 
audiological examination in June 2004.  This examination 
revealed the following puretone thresholds for the left ear, 
in decibels:



HERTZ



1000
2000
3000
4000
LEFT
45
45
60
65

On the basis of the findings shown above, the veteran's 
puretone average for the left ear was recorded as 54.  Speech 
recognition was 96 percent for this ear.

Subsequent VA audiological examination in August 2007 
revealed the following puretone thresholds for the left ear, 
in decibels:



HERTZ



1000
2000
3000
4000
LEFT
50
55
55
60

On the basis of the evidence shown above, the veteran's 
puretone average for the left ear was recorded as 55.  Speech 
recognition was 92 percent for this ear.

The audiometric findings revealed in August 2007 reflect a 
greater degree of hearing loss than the June 2004 findings, 
as indicated by the higher puretone averages for the left 
ear.  However, even considering the August 2007 audiometric 
results, a compensable evaluation is not warranted here.

Applying the findings of the August 2007 VA audiology 
examination to the rating criteria for hearing impairment, 
the Board finds that the criteria for an initial compensable 
evaluation for hearing loss of the left ear have not been 
met.  Considering that the veteran's left ear manifests an 
average puretone threshold of 55 decibels, with a 92 percent 
speech discrimination, reference to 38 C.F.R. § 4.85, Table 
VI, shows his left ear hearing loss to be Level I impairment.  

Because the hearing loss in the right ear is not service-
connected, it will be assigned a Level I impairment level for 
the purposes of percentage evaluation from Table VII.  
38 C.F.R. § 4.85(f).  Applying these results to Table VII, a 
noncompensable evaluation (0 percent) is assigned for the 
entire initial rating period.  

Moreover, the left ear does not show an exceptional pattern 
of hearing impairment under Table VIA.  Therefore, the 
provisions of 38 C.F.R. §§ 4.86(a) or 4.86(b) are not for 
application.

The Board has considered that the veteran's statements in a 
May 2005 hearing before a Decision Review Officer that he 
experiences trouble hearing at work and at home and must ask 
people to frequently repeat themselves.  However, the 
noncompensable evaluation currently assigned for his hearing 
loss of the left ear accurately reflects his disability 
picture as contemplated under the VA rating criteria 
throughout the rating period on appeal. 

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The veteran is currently employed 
and has not been hospitalized for the hearing loss in his 
left ear.  

Further, the rating criteria for hearing loss, in addition to 
being based on audiometric testing scores, also takes into 
account speech recognition capabilities, which reflects the 
extent of actual impairment in conversation.  Additionally, 
38 C.F.R. § 4.86 contains special rating provisions for cases 
in which exceptional patterns of hearing impairment is 
demonstrated.  Hence, assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 (2007) is not warranted in 
this case.

In sum, there is no support for a compensable evaluation for 
hearing loss of the left ear for any portion of the rating 
period on appeal.  Without an approximate balance of positive 
and negative evidence that would give rise to a reasonable 
doubt in favor of the appellant receiving an increased 
rating, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).    

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claim arises from his disagreement with the 
initial evaluation following the grant of service connection 
for hearing loss of the left ear.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  Therefore, no further notice is 
needed under VCAA.

Notwithstanding the above, the veteran was provided with VCAA 
notice in January 2005.  While not provided prior to the 
initial adjudication, the claim was subsequently 
readjudicated in a March 2005 statement of the case and a 
September 2007 supplemental statement of the case.  
Consequently, the Board finds that the duty to notify has 
been satisfied.    

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's VA treatment records, and in June 2004 
and August 2007, he was afforded formal VA audiology 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

An initial compensable evaluation for hearing loss of the 
left ear for any period of the claim is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


